Citation Nr: 0911660	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 24, 1967 rating decision that granted service 
connection for residuals of fractures of the thoracic 
vertebra T10 and T11, and assigned a non-compensable rating.  

2.  Entitlement to an effective date earlier than June 24, 
2002 for a 10 percent rating for residuals of fractures of 
the thoracic vertebra T10 and T11.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.J.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.  He served in combat.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that there was no CUE in a 
November 24, 1967 rating decision that granted service 
connection for residuals of fractures of the thoracic 
vertebra T10 and T11, and assigned a non-compensable rating; 
and further determined that the Veteran was not entitled to 
an effective date earlier than June 24, 2002 for a 10 percent 
rating for residuals of fractures of the thoracic vertebra 
T10 and T11.


FINDINGS OF FACT

1. In a November 24, 1967 rating decision, the RO granted 
service connection for residuals of fractures of the thoracic 
vertebra T10 and T11, and assigned a non-compensable rating; 
an appeal of that decision was not initiated.

2.  The November 24, 1967 rating decision was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.

3.  In a February 2002 rating decision, the RO granted an 
increased rating of 10 percent for residuals of fractures of 
the thoracic vertebra T10 and T11 and assigned an effective 
date of June 24, 2002; an appeal of that decision was not 
initiated.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the November 24, 
1967 rating decision that granted service connection for 
residuals of fractures of the thoracic vertebra T10 and T11, 
and assigned a non-compensable rating on the basis of CUE 
have not been met.  38 C.F.R. § 3.105 (2008).

2.  The February 2002 rating decision which assigned an 
effective date of June 24, 2002 for a 10 percent rating for 
residuals of fractures of the thoracic vertebra T10 and T11 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1103 (2008).

2.  The legal criteria for an effective date earlier than 
June 24, 2002, for the assignment of a 10 percent rating for 
residuals of fractures of the thoracic vertebra T10 and T11, 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process.").  The 
Board therefore finds that the provisions of the VCAA, and 
its implementing regulations, are not applicable to the 
adjudication of the CUE issue.

The Veteran has alleged CUE in a November 24, 1967 rating 
decision that granted service connection for residuals of 
fractures of the thoracic vertebra T10 and T11, and assigned 
a non-compensable rating.  The Veteran did not appeal that 
decision and it became final.  See 38 U.S.C.A. § 7105.

The November 24, 1967 rating decision may be revised only 
upon a showing that it was clearly and unmistakably 
erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 
3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates 
v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. At 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that VA 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Further, an alleged failure in the duty to 
assist by the RO may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical 
knowledge was not advanced to its current state may not form 
the basis for a valid claim of CUE, because it is premised 
upon facts that were not then of record.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

Historically, the Veteran applied for VA service connection 
benefits in August 1967.  He reported that he had injured his 
back during service, but had not received any post-service 
treatment.  In conjunction with his claim, he was afforded a 
VA orthopedic examination in October 1967.  The examiner 
reviewed his history and noted that he had suffered a 
compressed fracture of the 10th and 11th thoracic vertebrae 
during service.  Currently, the Veteran reported that his 
back was "not so good" and indicated that it would get 
"pretty bad" when he would sit or stand for prolonged 
periods.  He related that he did not do anything to relieve 
his back when it bothered him.  He stated that he no longer 
participated in sports.  

Physical examination revealed that the Veteran was able to 
walk normally with no limp and no complaints.  He stood erect 
with level shoulders and hips and with no erector spinal 
tension manifested.  The paravertebral musculature was well 
developed and was not spastic, contracted, fibrotic nor 
atrophic.  He bent forward to touch his toes with both hands 
with ease and reached to about 2 inches from the floor.  He 
complained of vague discomfort in the low back, in the 
lumbosacral region.  He stood on his toes readily and 
squatted well on both heels without difficulty or discomfort.  
The back had normal motion with no restrictions manifested in 
any plane.  The extremes of spinal movement did not produce 
any discomfort whatsoever at the site of the compression 
fractures.  The examiner indicated that those fractures 
apparently healed with no residuals.  The extremes of spinal 
movements produced discomfort in the low back indicating the 
lumbosacral region, but there was no radiation.  The Veteran 
climbed on and off the examination table readily and assumed 
the prone and supine positions in the normal manner.  Lying 
prone, he hyperextended the phone, elevating his head, 
shoulders, and upper extremities on the table with no 
apparent discomfort or difficulty.  There was no tenderness 
on deep palpation of the entire spine, lumbosacral junction, 
sacroiliac joints, or along the course of either sciatic 
nerve.  The low back signs were negative bilaterally.  X-rays 
were taken of the lumbar and dorsal spine, but there were no 
significant findings.  The impression was history of 
compression fracture of T10 and T11, healed, with no 
residuals of physical examination; history of low back strain 
which existed prior to entry to service with symptomatic 
residuals on physical examination.  

In a November 24, 1967 rating decision, service connection 
was granted for residuals of fractures of thoracic vertebra 
T10 and T11, and a non-compensable rating was granted.  
Service connection for lumbosacral strain was denied.  As 
noted, the Veteran did not initiate an appeal to this rating 
decision.  Thus, the RO's November 24, 1967 rating decision 
is final.  38 U.S.C.A. § 7105. 

At his personal hearing, the Veteran, as supported by his 
representative and a friend, asserted that there was CUE in 
the November 24, 1967 rating decision on the basis that a 
higher rating should have been assigned for the thoracic 
spine disability.  The Veteran indicated that the October 
1967 examination was rushed, he was not given x-rays, and he 
had back pain at that time.  The representative also 
generally indicated that there might be old records from that 
time and the Veteran indicated that he had seen doctors and 
received Ibuprofen and pain killers for back pain.  The 
primary allegation focused on the VA examination which they 
believed was inadequate particularly given the Veteran's 
combat status and that his claim should be reconsidered, also 
particularly due to his combat status.  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the November 24, 1967 
rating decision.  38 C.F.R. § 3.105.  At the time of the 
subject rating decision, the Veteran was assigned a 
disability rating for his thoracic spine fractures under 
Diagnostic Code 5285.  Under that code, a 100 percent rating 
was warranted where there was cord involvement.  Without cord 
involvement, a 60 percent rating was warranted where there 
was abnormal mobility requiring a neck brace (jury mast).  In 
other case, the rating was based on limited motion or muscle 
spasm, adding an additional 10 percent for demonstrable 
deformity of a vertebral body.  Diagnostic Code 5291 provided 
for a non-compensable rating for slight limitation of motion 
of the dorsal spine and a compensable (10 percent) rating for 
moderate limitation of motion of the dorsal spine.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5285, 5291 (1967).  

With regard to the application of the rating criteria, the 
March 1967 examination revealed that the thoracic spine 
fractures of T 10 and T11, were asymptomatic.  There were no 
current residuals on the examination.  In addition, x-rays 
were taken which did not reveal any demonstrable deformities 
as there were no significant findings.  The Veteran did 
complain of some discomfort, but that was in conjunction with 
the lumbosacral spine for which service connection was 
denied.  There was no evidence of limitation of motion or 
muscle spasms of the thoracic/dorsal spine.  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991). 
However, an asserted failure to evaluate and interpret 
correctly the evidence is not CUE.  Eddy v. Brown, 9 Vet. 
App. 52, 54 (1996).  Likewise, the failure to fulfill the 
duty to assist cannot constitute CUE.  Crippen v. Brown, 9 
Vet. App. 412, 424 (1996).

In this case, there was a basis for the assignment of the 
non-compensable rating based on the October 1967 VA 
examination report and the pertinent rating criteria.  The 
Board notes that while the Veteran is a combat Veteran, the 
Schedule for Rating Disabilities applies the facts relating 
to the nature and severity of a service-connected disability 
to the criteria set forth in the rating code.  In addition, 
while the Veteran indicated that the examination was rushed, 
the examination report is actually quite detailed.  Further, 
and significantly, a failure in the duty to assist is not a 
basis for CUE; thus, any allegation that the Veteran should 
have been reexamined does not amount to CUE.  

In addition, while the representative made mention of some 
possible old records, the application for compensation in 
1967 indicated that there was no post-service treatment.  
Again, even if there were missing records, a failure in the 
duty to assist is not a basis for CUE.  Moreover, the Veteran 
and his representative did not argue that any such records 
would establish that the correct facts were not considered by 
the RO or that the outcome would have been manifestly 
different.  

To the extent that the Veteran disagrees with how VA weighed 
the 1967 VA examination report and the Veteran's contentions 
in the November 24, 1967 rating decision, mere disagreement 
with the weighing of  evidence does not amount to CUE.  See 
Russell, 3. Vet. App. At 313-14.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the November 24, 1967 
decision.  Accordingly, the appeal is denied.


Earlier Effective Date

VCAA

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The Court has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

As indicated below, the Veteran did not timely appeal the 
assignment of the 10 percent rating for the thoracic spine 
disability.  As such, the law as mandated by statute, and not 
the evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.  Nevertheless, the 
Veteran was sent VCAA notification in July 2002.  


Merits Analysis

The Veteran applied for an increased rating for his thoracic 
spine disability on June 24, 2002.  In a February 2002 rating 
decision, the RO granted an increased rating of 10 percent 
for residuals of fractures of the thoracic vertebra T10 and 
T11 and assigned an effective date of June 24, 2002, the date 
of claim.  The Veteran did not initiate an appeal to that 
rating decision and it became final.  

The Board notes that while the Veteran submitted a claim for 
a total disability rating based on individual unemployability 
(TDIU) within the appeal period, he did not provide any 
intent to appeal the effective date issue, as opposed to 
rating issues considered for TDIU entitlement, and the TDIU 
was granted based on psychiatric, heart, and hip 
disabilities.

Thus, the February 2002 rating decision which assigned an 
effective date of June 24, 2002 for a 10 percent rating for 
residuals of fractures of the thoracic vertebra T10 and T11 
and is final.  38 U.S.C.A. § 7105 38 C.F.R. § 20.1103.  

The Veteran currently raises a claim for an earlier effective 
date for the assignment of the 10 percent rating.  As the 
Veteran did not appeal the initially assigned effective date 
for this rating, the Veteran has in effect submitted a 
freestanding claim for an earlier effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004). 

The claimant in this case seeks an effective date prior to 
the date of the claim.  The claimant has primarily argued 
that there was CUE in the November 24, 1967 rating decision 
which assigned the initial non-compensable rating; however, 
as noted above, there was no CUE in that rating decision in 
the assignment of that non-compensable rating.  Thus, the 
only remaining possibility in this case is that the claim can 
be processed as some form of freestanding claim for earlier 
effective date even though there is a final decision of 
record.  That is, the September 2002 rating decision which 
assigned the 10 percent rating for the thoracic spine 
disability was not appealed to the Board and became final.  
However, such a freestanding claim vitiates the rule of 
finality.  See Leonard and Cook, both supra.  Accordingly, to 
the extent that the claimant has improperly raised a 
freestanding "claim for an earlier effective date" in an 
attempt to overcome the finality of the September 2002 final 
decision, the appeal cannot prevail.  


ORDER

There was no CUE in the November 24, 1967 rating decision 
that granted service connection for residuals of fractures of 
the thoracic vertebra T10 and T11, and assigned a non-
compensable rating, and the appeal as to this issue is 
denied.  

Entitlement to an effective date earlier than June 24, 2002 
for a 10 percent rating for residuals of fractures of the 
thoracic vertebra T10 and T11 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


